           Case 1:20-cv-01437-CKK Document 31 Filed 07/01/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


MOHAMED SOLTAN,

               Plaintiff,                     Case No. 1:20-cv-01437-CKK

      v.

HAZEM ABDEL AZIZ EL BEBLAWI,

               Defendant.




                                       ORDER
      Upon consideration of Defendant HAZEM ABDEL AZIZ EL BEBLAWI’s [25] Consent

Motion to Correct Memorandum In Support of Motion to Dismiss (“Motion”), it is hereby

ORDERED that the motion is GRANTED. The Court hereby accepts Exhibit A to the

Motion as replacing the existing Docket 25-1 and will treat Exhibit A as the operative

Memorandum In Support of Defendant’s Motion to Dismiss going forward.



       Dated: July 1, 2020
                                                   /S/
                                               HON. COLLEEN KOLLAR-KOTELLY
                                               United States District Judge




                                          1
